

114 S200 IS: Accurate Budgeting Act
U.S. Senate
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 200IN THE SENATE OF THE UNITED STATESJanuary 21, 2015Mr. Portman (for himself, Ms. Ayotte, Mr. Barrasso, Mr. Blunt, Mrs. Capito, Mr. Crapo, Mrs. Fischer, Mr. Flake, Mr. Inhofe, Mr. Isakson, Mr. Lee, Mr. Rubio, Mr. Thune, Mr. Vitter, and Mr. Scott) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo amend the Congressional Budget Act of 1974 to provide for macroeconomic analysis of the impact
 of major revenue legislation.1.Short titleThis Act may be cited as the Accurate Budgeting Act.2.Macroeconomic impact analyses for major revenue legislation(a)In generalPart A of title IV of the Congressional Budget Act of 1974 (2 U.S.C. 651 et seq.) is amended by adding at the end the following:407.Macroeconomic impact analysis of major revenue legislation(a)Joint Committee on TaxationThe Joint Committee on Taxation shall, to the extent practicable, prepare for each major revenue bill or resolution which is—(1)reported by the Committee on Ways and Means of the House of Representatives or the Committee on Finance of the Senate; or(2)considered on the floor of the House of Representatives or the Senate,as a
			 supplement to estimates prepared under section 402, a macroeconomic impact
			 analysis of the budgetary effects of such bill or resolution  for the 10
			 fiscal-year period beginning with the first fiscal year for which an
			 estimate was prepared under section 402 and each of the next three 10
			 fiscal-year periods.  To the extent practicable, the Joint Committee on
			 Taxation’s macroeconomic impact analysis shall be included in full as part
			 of the Congressional Budget Office report accompanying such bill or
			 resolution under section 402. If a macroeconomic impact analysis is not
			 included
			 as part of the Congressional Budget Office report relating to a major
			 revenue bill or resolution, the Chairman of the Committee reporting the
			 bill or resolution shall cause the analysis to be entered
 into the Congressional Record of the Senate and House of Representatives.(b)DefinitionsAs used in this section:(1)Macroeconomic impact analysisThe term macroeconomic impact analysis means—(A)an estimate of the changes in economic output, employment, interest rates, capital stock, and tax revenues expected to result from the revenue provisions in the proposal to which section 201(f) applies;(B)an estimate of revenue feedback expected to result from those revenue provisions; and(C)a statement identifying the critical assumptions and the source of data underlying that estimate, to the extent necessary to make the models comprehensible to academic and public policy analysts.(2)Major revenue bill or resolutionThe term major revenue bill or resolution means a bill, resolution, or conference report for which—(A)either—(i)the sum of the positive changes in revenues resulting from such measure (not including the impact of any timing shifts for the due date for estimated corporate income tax payments) for any fiscal year in the period for which an estimate is prepared under section 402; or(ii)the absolute value of the sum of the negative changes in revenues resulting from such measure (not including the impact of any timing shifts for the due date for estimated corporate income tax payments) for any fiscal year for which such an estimate is prepared,is greater than(B)0.25 percent of the current projected gross domestic product of the United States (as determined by the Bureau of Economic Analysis of the Department of Commerce) for such fiscal year.(3)Revenue feedbackThe term revenue feedback means changes in revenue resulting from changes in economic growth as the result of the enactment of any major revenue bill or resolution..(b)Conforming amendmentThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by inserting after the item relating to section 406 the following:Sec. 407. Macroeconomic impact analysis of major revenue legislation..